DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/14/2021 has been entered. Claims 1-5, 7-11, 13-16, 18, and 19 remain pending in this application. Applicant’s arguments and amendments to the claims have overcome the 112 rejection set forth in the Final Office Action mailed 10/14/2020.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (e.g. abstract ideas) without significantly more.
Moreover, dependent claim 18 is rejected under 35 U.S.C. 101 because each claimed invention is directed to judicial exceptions (e.g. abstract ideas) without significantly more. While each dependent claim adds at least one limitation to the invention declared in the original independent claim, each of the dependent claims do not add significantly more to the scope of the invention than the mere recitation of abstract ideas.
Regarding claim 15
The claim(s) recite(s) a device and thus recites at least one of the four statutory categories of invention deemed to be the appropriate subject matter of a patent (e.g. a process).
The claim recites abstract ideas:
“detecting two or more peak frequencies in the measured acoustic emissions”
The above limitation recites a mental process
“generating a flow profile based on the detected peak frequencies”
The above limitation recites a -mathematical concept.
The instant claim recites additional elements, steps, or limitations:
“a processor in communication with a microphone, wherein the microphone is configured to detect acoustic emissions”
“display the profile”
Further consideration of the additional elements, steps, or limitations elucidates their relation to the recited abstract ideas. The “processor in communication with a microphone” is generally recited and functionalized to perform insignificant pre-solution activity (detecting acoustic emissions). It does not apply, rely on, or use the judicial exception in a manner that precludes the mental performance of the abstract ideas; the mere implementation of abstract ideas on a generally-recited computer component is not indicative of the integration of the ideas into a practical application. Further the step of “display the profile” is equivalent to simply adding “apply it” with the judicial exception or merely instructing a computer to implement the abstract idea. The abstract 
The claim as a whole does not amount to significantly more than the judicial exceptions themselves; the claim lacks an inventive concept. As written, the claim is merely outlining mental processes and mathematical calculations that may at most be implemented on or otherwise linked to generic computer hardware components that are well-known, routine and conventional for data acquisition and processing. 
The claim is therefore ineligible under 35 U.S.C. 101.
Regarding claim 16:
The claim(s) recite(s) a device and thus recites at least one of the four statutory categories of invention deemed to be the appropriate subject matter of a patent (e.g. a process).
The claim recites abstract ideas:
“detecting two or more peak frequencies in the measured acoustic emissions”
The above limitation recites a mental process
 “generating a flow profile based on the detected peak frequencies”
The above limitation recites a -mathematical concept.
The instant claim recites additional elements, steps, or limitations:
“a processor in communication with a microphone, wherein the microphone is configured to detect acoustic emissions” 
“display the profile”
Further consideration of the additional elements, steps, or limitations elucidates their relation to the recited abstract ideas. The “processor in communication with a microphone” is generally recited and functionalized to perform insignificant pre-solution activity (detecting acoustic emissions). It does not apply, rely on, or use the judicial exception in a manner that precludes the mental performance of the abstract ideas; the mere implementation of abstract ideas on a generally-recited computer component is not indicative of the integration of the ideas into a practical application. Further the step of “display the profile” is equivalent to simply adding “apply it” with the judicial exception or merely instructing a computer to implement the abstract idea. The abstract ideas are thus not integrated into a practical application because the additional elements, steps, or limitations do not impose meaningful limitations onto them. See MPEP § 2106.05
The claim as a whole does not amount to significantly more than the judicial exceptions themselves; the claim lacks an inventive concept. As written, the claim is merely outlining mental processes and mathematical calculations that may at most be implemented on or otherwise linked to generic computer hardware components that are well-known, routine and conventional for data acquisition and processing. 
The claim is therefore ineligible under 35 U.S.C. 101.
Regarding claim 18: 
As the instant claims at least depend on claim 15, the examiner notes that each claim is evaluated in light of the independent claim. If appropriate, then each claim is also evaluated on the basis of its dependency on other claims.
Claims 18 recites a device and thus recite at least one of the four statutory categories of invention deemed to be the appropriate subject matter of a patent.
Further regarding claim 18:
 While the instant claims do not recite abstract ideas, each claim merely further defines either the attachment or the arrangement of the “processor in communication with a microphone.” 
 As such, each of the instant claims do not integrate the abstract ideas inherited from the independent claim into a practical application because the recitations delineated in each claim do not add meaningful limitations to the abstract idea. Rather, the recitations merely further define at least one limitation that was declared previously. See MPEP § 2106.05.
 Furthermore, each of the instant claims do not yield a claim that – when considered as a whole in light of its dependencies – amounts to significantly more than the judicial exceptions themselves. As written, the claims are merely outlining mental processes that may at most be implemented on or otherwise linked to generic computer hardware components that are well-known, routine and conventional for data acquisition and processing. 
 Each of the instant claims are therefore ineligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US PGPub 20130151162) in view of NPL ‘A method of estimating inspiratory flow rate and volume from an inhaler using acoustic measurements’ (hereinafter ‘Holmes’). 
Regarding claim 1, Harris teaches a method for generating a flow profile of an inhalation device (paragraph 5, lines 12-14), comprising the steps of:
Providing an inhalation device (Fig. 1, 1) and a processor (Fig. 1, 11) in communication with a microphone (Fig. 1, 9; see paragraph 42);

Measuring the acoustic emissions induced by inhalation flow through the inhalation device using the microphone and communicating acoustic emissions information from the microphone to the processor (paragraph 67, lines 1-3; paragraph 68, lines 1-3);
Detecting two or more peak frequencies in the measured acoustic emissions with the processor (see paragraphs 67 and 68, peak frequency detected for several sample blocks; see Fig. 3, sample blocks 27-1, 27-2, 27-3, and 27-4); 
Detecting acoustic power of the measured acoustic emissions with the processor (paragraph 79, lines 1-4);
generating a flow profile based on the detected peak frequencies (paragraph 69, lines 10-11) and the detected acoustic power (Fig. 15; paragraph 69, lines 10-11; paragraph 79, lines 1-4, both frequency and energy can be used to determine the flow rate and thus generate the flow profile); 
displaying the flow profile (see paragraph 52, in training procedure, the flow profile information is displayed to the user);
determining any portion of the flow profile that requires improvement (see paragraph 52, flow profile used to determine if the user is inhaling too strongly or too weakly); and
communicating improvements to the user (see paragraph 52, during a training procedure, correct or incorrect use of the inhaler is communicated to the user via LEDs or a display).
Harris does not explicitly disclose wherein one or more flow rates of the flow profile determined based on the detected acoustic power are calibrated according to one or more flow rates determined based on the detected peak frequencies.
However, Holmes teaches an analogous method of determining flow rate through an inhaler using an acoustic signal recording (see abstract). Holmes teaches that using acoustic power and peak frequencies both provide robust methods of estimating flow rate (see Discussion section on page 9 of the NPL). Holmes further teaches that using acoustic power and detected peaks have stronger correlations in different frequencies (see Fig 5; see also Conclusion section on page 9 of the NPL).
Harris teaches a method of determining flow rate based on detected peak frequencies and using acoustic power to improve the generated flow profile (see paragraph 79 of Harris). Harris further teaches that using peak frequencies is most accurate above a flow rate of 20 l/min. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the flow profile generated with acoustic power of Harris to be calibrated according to the acoustic frequency in order to use a measure that has a strong correlation with flow rate, as taught by Holmes, and to improve the profile for higher flow rates. Using both measures to generate the flow profile improves the accuracy of the profile, especially for higher flow rates (see paragraph 79 of Harris).
Regarding claim 2, Harris further teaches wherein each of the peak frequencies represents a spectral peak of an air flow through the inhalation device at a predetermined flow rate (paragraph 68, lines 1-3; paragraph 69, lines 1-6).
Regarding claim 3, Harris further teaches wherein the acoustic emissions are measured over a predetermined period of time (see Fig. 15, in order to generate the flow profile, the acoustic emissions would be measured over a predetermined period of time) and the two or more peak frequencies are detected at regular intervals over the predetermined period of time (see Fig 3; paragraph 67, lines 5-12, acoustic signal is sampled at a set rate with each sample having a peak frequency detected; see also paragraph 48).
Regarding claim 4, Harris further teaches wherein the flow profile is generated using a predetermined relationship between the two or more peak frequencies and respective flow rates through the inhalation device (paragraph 68, lines 1-5; paragraph 69, lines 10-12).
Regarding claim 5, Harris further teaches wherein the predetermined relationship is represented by a look-up table (paragraph 69, lines 7-8).
Regarding claim 7, Harris teaches a method for generating a flow profile of an inhalation device (paragraph 5, lines 12-14), comprising the steps of:
Providing an inhalation device (Fig. 1, 1) and a processor (Fig. 1, 11) in communication with a microphone (Fig. 1, 9; see paragraph 42);
Instructing a user to inhale air through an inhalation device (52, lines 1-5) so as to induce acoustic emissions (see paragraphs 42 and 52, flow profile is determined from acoustic emissions caused by use of the inhaler);
Measuring the acoustic emissions induced by the user’s inhalation flow through the inhalation device using the microphone and communicating acoustic emissions information from the microphone to the processor (paragraph 67, lines 1-3; paragraph 68, lines 1-3);

Detecting acoustic power of the measured acoustic emissions with the processor (paragraph 79, lines 1-4; see also paragraph 49, lines 1-10); and
Generating a flow profile based on the detected acoustic power and the detected peak frequencies (Fig. 15; paragraph 69, lines 10-11; paragraph 79, both frequency and energy can be used to determine the flow rate and thus generate the flow profile).
displaying the flow profile (see paragraph 52, in training procedure, the flow profile information is displayed to the user);
determining any portion of the flow profile that requires improvement (see paragraph 52, flow profile used to determine if the user is inhaling too strongly or too weakly); and
communicating improvements to the user (see paragraph 52, during a training procedure, correct or incorrect use of the inhaler is communicated to the user via LEDs or a display).
Harris does not explicitly disclose wherein one or more flow rates of the flow profile determined based on the detected acoustic power are calibrated according to one or more flow rates determined based on the detected peak frequencies.
However, Holmes teaches an analogous method of determining flow rate through an inhaler using an acoustic signal recording (see abstract). Holmes teaches that using acoustic power and peak frequencies both provide robust methods of estimating flow rate (see Discussion section on page 9 of the NPL). Holmes further teaches that using acoustic power and 
Harris teaches a method of determining flow rate based on detected peak frequencies and using acoustic power to improve the generated flow profile (see paragraph 79 of Harris). Harris further teaches that using peak frequencies is most accurate above a flow rate of 20 l/min. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the flow profile generated with acoustic power of Harris to be calibrated according to the acoustic frequency in order to use a measure that has a strong correlation with flow rate, as taught by Holmes, and to improve the profile for higher flow rates. Using both measures to generate the flow profile improves the accuracy of the profile, especially for higher flow rates (see paragraph 79 of Harris).
Regarding claim 8, Harris further teaches wherein the acoustic emissions are measured over a predetermined period of time (see Fig. 15, in order to generate the flow profile, the acoustic emissions would be measured over a predetermined period of time) and the two or more peak frequencies and the acoustic power are detected at regular intervals over the predetermined period of time (paragraph 67, lines 5-12, acoustic signal is sampled at a set rate with each sample having a peak frequency detected; paragraph 79, lines 1-4, power is also detected at a sample rate).
Regarding claim 9, Harris further teaches wherein the flow profile is generated using a predetermined relationship between the one or more peak frequencies and respective flow rates through the inhalation device (paragraph 68, lines 1-3; paragraph 69, lines 10-12) and the 
Regarding claim 10, Harris further teaches wherein the predetermined relationship is represented by a look-up table (paragraph 69, lines 7-8).
Regarding claim 11, Harris further teaches wherein the acoustic power is detected within a predetermined frequency band (paragraph 49, lines 1-5, power sampled in frequency dictated by band pass filter).
Regarding claim 13, Harris further teaches wherein each of the peak frequencies represents a spectral peak of an air flow through the inhalation device at a predetermined flow rate (paragraph 68, lines 1-3; paragraph 69, lines 1-6).
Regarding claim 14, Harris further teaches a computer program product having instructions stored thereon which when executed on a processor preforms the method according to claim 1 (paragraph 21, lines 1-6; see also passages cited above for rejection of claim 1).
Regarding claim 15, Harris teaches a system for generating a flow profile (see abstract) comprising:
An inhalation device (Fig. 1, 1)
A processor (Fig. 11, 11) in communication with a microphone (Fig. 11, 9) wherein the microphone is configured to detect acoustic emissions from the inhalation device (paragraph 67, lines 1-3);
An input/output interface for sending information to and from the processor (Fig. 11, 37; see paragraph 56); 

A memory unit for storing information from the processor (Fig. 11, 57)
Wherein the processor is configured to:
Receive acoustic emissions information from the microphone (see paragraph 67, lines 1-3);
Detect two or more peak frequencies in the measured acoustic emissions (see paragraphs 67 and 68, peak frequency detected for several sample blocks; see Fig. 3, sample blocks 27-1, 27-2, 27-3, and 27-4); and generate a flow profile based on the detected peak frequencies (paragraph 69, lines 10-11);
Detect acoustic power of the measured acoustic emissions (paragraph 79, lines 1-4; see also paragraph 49, lines 1-10);
generate a flow profile for the inhalation device based on the detected peak frequencies (paragraph 69, lines 10-11) and the detected acoustic power (Fig. 15; paragraph 69, lines 10-11; paragraph 79, lines 1-4, both frequency and energy can be used to determine the flow rate and thus generate the flow profile); 
display the flow profile (see paragraph 52, in training procedure, the flow profile information is displayed to the user); and
Store the flow profile in the memory unit (see paragraph 56).
Harris does not explicitly disclose wherein one or more flow rates of the flow profile determined based on the detected acoustic power are calibrated  according to one or more flow rates determined based on the detected peak frequencies.
However, Holmes teaches an analogous method of determining flow rate through an inhaler using an acoustic signal recording (see abstract). Holmes teaches that using acoustic power and peak frequencies both provide robust methods of estimating flow rate (see Discussion section on page 9 of the NPL). Holmes further teaches that using acoustic power and detected peaks have stronger correlations in different frequencies (see Fig 5; see also Conclusion section on page 9 of the NPL).
Harris teaches a method of determining flow rate based on detected peak frequencies and using acoustic power to improve the generated flow profile (see paragraph 79 of Harris). Harris further teaches that using peak frequencies is most accurate above a flow rate of 20 l/min. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the flow profile generated with acoustic power of Harris to be calibrated according to the acoustic frequency in order to use a measure that has a strong correlation with flow rate, as taught by Holmes, and to improve the profile for higher flow rates. Using both measures to generate the flow profile improves the accuracy of the profile, especially for higher flow rates (see paragraph 79 of Harris).
Regarding claim 16, Harris teaches a device comprising
An inhalation device (fig. 1, 1)
A processor (Fig. 11, 11) in communication with a microphone (Fig. 11, 9) wherein the microphone is configured to detect acoustic emissions from the inhalation device (paragraph 67, lines 1-3);
An input/output interface for sending information to and from the processor (Fig. 11, 37; see paragraph 56); 

A memory unit for storing information from the processor (Fig. 11, 57)
Wherein the processor is configured to:
Receive acoustic emissions information from the microphone (see paragraph 67, lines 1-3);
Detect one or more peak frequencies in the measured acoustic emissions (see paragraphs 67 and 68, peak frequency detected for several sample blocks; see Fig. 3, sample blocks 27-1, 27-2, 27-3, and 27-4);
Detect acoustic power of the measured acoustic emissions (paragraph 79, lines 1-4); and generate a flow profile for the inhalation device based on the detected acoustic power and the detected one or more peak frequencies (Fig. 15; paragraph 69, lines 10-11; paragraph 79, lines 1-4, both frequency and energy can be used to determine the flow rate and thus generate the flow profile); and 
display the flow profile (see paragraph 52, in training procedure, the flow profile information is displayed to the user);
Harris does not explicitly disclose wherein one or more flow rates of the flow profile determined based on the detected acoustic power are calibrated according to one or more flow rates determined based on the detected peak frequencies.
However, Holmes teaches an analogous method of determining flow rate through an inhaler using an acoustic signal recording (see abstract). Holmes teaches that using acoustic power and peak frequencies both provide robust methods of estimating flow rate (see 
Harris teaches a method of determining flow rate based on detected peak frequencies and using acoustic power to improve the generated flow profile (see paragraph 79 of Harris). Harris further teaches that using peak frequencies is most accurate above a flow rate of 20 l/min. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the flow profile generated with acoustic power of Harris to be calibrated according to the acoustic frequency in order to use a measure that has a strong correlation with flow rate, as taught by Holmes, and to improve the profile for higher flow rates. Using both measures to generate the flow profile improves the accuracy of the profile, especially for higher flow rates (see paragraph 79 of Harris).
Regarding claim 19, Harris further teaches a method of monitoring use of an inhalation device (paragraph 44, lines 1-5) comprising the steps of:
instructing a user to inhale air through an inhalation device (52, lines 1-5);
performing the method according to claim 1 as the user inhales air through the inhalation device (paragraph 52, lines 1-5; see also above rejection of claim 1); and storing the flow profile (paragraph 52, lines 10-14)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US PGPub 20130151162) in view of NPL ‘A method of estimating inspiratory flow rate and volume from an inhaler using acoustic measurements’ (hereinafter ‘Holmes’), as applied to claim 15 above, and further in view of Adams et al. (US PGPub 2014/0106324)
Regarding claim 18, Harris teaches all previous elements of the claim as stated above. Harris does not teach a mobile device comprising a system according to claim 15.
However, Adams teaches an analogous inhalation training system (abstract) that teaches a mobile device (Fig. 1, 12; paragraph 24, lines 9-10) comprising a device comprising a processor (paragraph 89, lines 1-7)  in communication with a microphone (Fig. 1, 17) wherein the microprocessor is configured to detect acoustic emissions (paragraph 97, lines 7-10).
Harris teaches that the processing electronics may be mounted in a remote processing device (see Harris paragraph 81, lines 2-4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Harris with the teachings of Adams for the purpose of providing an device that is effective, simple to use, and easily transportable (see Adams paragraph 11, lines 1-7).
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that amendments to claims 15 and 16 positively reciting the inhalation device overcomes the 101 rejection set forth in the previous action. However, the inhalation is a well-known element and displaying the flow amounts to merely applying the judicial exception without significantly more. These limitations are merely appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. Therefore, the amendments do not overcome the rejection. It is suggested applicant amends claims 15 and 16 to include the limitations directed towards determining portions of the flow profile that 
Applicant argues that Harris does not teach the limitation “one or more flow rates of the flow profile determined based on the detected acoustic power are calibrated according to one or more flow rates determined based on the detected peak frequencies” recited in claims 1, 7, 15, and 16. However, Harris does teach using both methods for measuring flow rate in order to produce an improved flow profile in general (see paragraph 79 of Harris). Harris teaches the overall flow profile can be improved using both measures, particularly sections of the flow profile that are above 20 L/min are better measured with detected peak frequencies and using peak frequencies for this section of the overall flow profile improves the accuracy of the profile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nam et al. (US PGPub 2016/0081651) which discloses a method of estimating breathing rate using two microphones and calibrating the data of one microphone according to the data from the other microphone.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799